Citation Nr: 1631289	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected disabilities.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss disability for the rating period prior to April 27, 2015.

4.  Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss disability for the rating period since April 27, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Browkowsky, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that, in pertinent part, reopened and denied the previously denied claims of service connection for tinnitus and an ear disability, to include bilateral hearing loss, and denied service connection for a skin disorder and sleep disturbance.

In December 2013, the Board remanded the Veteran's claims of entitlement to service connection for a skin disorder and a sleep disorder for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that, in December 2013, the Board also remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Following the requested development, in a June 2014 rating decision, the RO granted entitlement to service connection for bilateral hearing loss disability and tinnitus; this is a full grant of the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In December 2013, the Board remanded this appeal, in part, to obtain clarification as to the date of the Veteran's reported treatment for "jungle rot" at the Montgomery VA Medical Center (VAMC).  See generally Veteran's statement dated July 2009.  A January 2014 RO letter requested the Veteran to identify all relevant records "including any treatment for skin problems by VA in Montgomery."  In February 2014, the Veteran responded by informing the RO that he had obtained all his treatment at the Biloxi VAMC.  He did not identify the dates of this treatment.  As such, the RO only obtained current clinic records from the Biloxi VAMC.

However, at a VA examination in August 2014, the Veteran reported treatment for a fungal rash with some type of cream "approx 3-4 months after his separation from Montgomery VA @ 1972."  He denied any rash recurrence after this treatment - and thus no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim).  No attempts were made to obtain any records from the Montgomery VAMC dating back to service discharge.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Thus, the Board must remand this appeal to obtain the sufficiently identified VA treatment records.

The Board next observes that, once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  With respect to the April 2014 VA examination for a sleep disorder, the Board finds that additional opinion is required to address evidentiary deficiencies in the examination report.

In this respect, an April 2014 VA examiner diagnosed the Veteran with sleep apnea and periodic limb movement disorder (PLMD) based, in part, on the results from an April 2014 sleep study.  The examination report indicates that the Veteran reported the onset of sleep difficulty since "2001" and did not manifest restless leg syndrome (RLS) as he did not have limb movement while awake.  The examiner attributed the sleep apnea to a developmentally narrow oropharyngeal airway, genetic and/or natural aging.  It was indicated that the diagnosis of RLS in the VA clinic setting was incorrect as the Veteran did not have limb movement while awake, and that the most common cause of RLMD was iron deficiency and age after 45.  It was the examiner's opinion that it was less as likely as not that RLMD was caused by or related to PTSD.

Unfortunately, the VA examiner appeared to exclusively rely on the Veteran's current recollections which are not consistent with his past statements.  In a statement received by VA in 1992, the Veteran described the onset of sleep difficulties in service and vaguely referenced "I still jerk at night and just can't sleep" for which he had sought medical treatment.  Additionally, during an evaluation for sleep apnea in 2002, the Veteran's spouse reported her observations of the Veteran's jerking and kicking in his sleep "since they were married."  See VA clinic record dated August 5, 2002.  The Veteran had married this spouse in 1989.  See Judgment of Divorce received February 2007.  Thus, there is lay evidence of abnormal movements during sleep extending to at least 1989 rather than 2001.
 
Additionally, an August 2008 VA sleep study report found that the Veteran had a pattern of "both periodic limb movements of wakefulness and of sleep" which could be seen in RLS.  Thus, the diagnosis of RLS in the clinic setting was premised, in part, on symptoms of limb movement while awake.  Thus, the April 2014 VA examiner did not discuss the findings from the August 2008 sleep study when finding the RLS diagnosis to be incorrect.

Accordingly, the Board requires additional opinion which is based on an accurate factual premise.

Finally, a review of the record reflects that the RO, in a June 2014 rating decision, granted entitlement to service connection for bilateral hearing loss disability, and assigned a 20 percent disability rating, effective February 21, 2008.  In April 2015, the Veteran submitted a VA Form 526EZ, wherein the Veteran stated that he felt that he was entitled to a disability rating in excess of 20 percent for his bilateral hearing loss disability.  The Board finds that this constitutes a notice of disagreement (NOD) with the rating assigned for his bilateral hearing loss disability.  The Board acknowledges that the Veteran has since been granted a 40 percent disability rating, effective April 27, 2015.  However, the Veteran has not indicated that he agrees with the ratings assigned for his bilateral hearing loss disability.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Additionally, the Board recognizes that, effective March 24, 2015, VA requires a notice of disagreement to be filed on a specific form.  However, as the record does not reflect that the Veteran is aware of this change of law, the Board will recognize this April 2015 filing as a properly filed NOD.  

Because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the issue of entitlement to increased disability ratings for bilateral hearing loss disability.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request all available hardcopy and electronic records from the Montgomery VAMC since June 1971.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all available hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

2.  Afford the Veteran a VA examination to determine the nature and etiology of his asserted sleep disturbance by an examiner other than the December 2014 examiner.  The claims file and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.

Following examination of the Veteran and detailed review of the Veteran's history, the examiner is requested to provide a response to the following: 

   (a) Clarify whether the Veteran manifests restless leg syndrome and/or periodic limb movement disorder.  In so doing, reconcile the findings from the August 2008 sleep study and VA clinic records with the April 2014 VA examiner's conclusion.

   (b) For each diagnosed sleep disorder including obstructive sleep apnea, restless leg syndrome and/or periodic limb movement disorder, provide opinion as to whether such disorder(s), was present during active service or is otherwise related to active service? 

   (b) If not, is it at least as likely as not that such sleep disorder(s) was caused (in whole or in part) by a service-connected disability, to include PTSD?

   (c) Is it at least as likely as not that such sleep disorder(s) has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include PTSD?

If any identified sleep disorder, including restless leg syndrome and obstructive sleep apnea, is aggravated by a service-connected disability, the examiner must also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for sleep disturbance in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In providing the opinion, the examiner should compare and consider the Veteran's current recollections to evidence of record which includes the following:
* a written statement by the Veteran, received by VA in March 1992 entitled "Stressor," wherein he describes the onset of sleep difficulties in service and vaguely states "I still jerk at night and just can't sleep" for which he had sought medical treatment;
* an August 5, 2002 VA evaluation for sleep apnea wherein the Veteran's spouse reported her observations of the Veteran's jerking and kicking in his sleep "since they were married" - which by the record extends to 1989;
* an August 2008 VA sleep study report finding that the Veteran had a pattern of "both periodic limb movements of wakefulness and of sleep" which could be seen in restless leg syndrome; and
* the April 2014 VA examination report concluding that the diagnosis of restless leg syndrome was incorrect based, in part, on the absence of movements during wakefulness.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

3.  The RO should issue a statement of the case regarding the issue of entitlement to increased disability ratings for bilateral hearing loss disability.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

